UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4847
LADORA EDWARDS, a/k/a DeDe,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
                  James P. Jones, District Judge.
                            (CR-01-70)

                      Submitted: May 6, 2003

                      Decided: May 21, 2003

      Before WILLIAMS, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

David L. Harmon, Bristol, Virginia, for Appellant. Morgan E. Scott,
Acting United States Attorney, Eric M. Hurt, Assistant United States
Attorney, Abingdon, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. EDWARDS
                              OPINION

PER CURIAM:

   Ladora Edwards appeals her jury convictions of conspiracy to dis-
tribute less than five grams of cocaine base, in violation of 21 U.S.C.
§§ 841(a)(1), 846 (2000), and possession with intent to distribute less
than five grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1)
(2000). Edwards challenges whether venue was appropriate in the
Western District of Virginia regarding her possession count and
whether the evidence was sufficient to sustain her convictions. Find-
ing these issues meritless, we affirm.

   Edwards argues the district court erred by declining to grant her
motion for judgment of acquittal on the ground the evidence was
insufficient to show she committed the offense as alleged in the West-
ern District of Virginia. This Court reviews de novo the district
court’s decision to deny a motion for judgment of acquittal. United
States v. Gallimore, 247 F.3d 134, 136 (4th Cir. 2001). If, when con-
strued in the light most favorable to the Government, substantial evi-
dence exists to support a verdict, the verdict must be sustained.
United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc)
(citing Glasser v. United States, 315 U.S. 60, 80 (1942)). We have
reviewed the evidence and find it was sufficient to support the allega-
tion in the indictment that the acts of possession occurred in the West-
ern District of Virginia.

   Edwards also challenges the sufficiency of the evidence by arguing
the witnesses were not credible and contradicted each other. This
Court does not review the credibility of the witnesses and assumes
that the jury resolved all contradictions in favor of the Government.
United States v. Wilson, 115 F.3d 1185, 1190 (4th Cir. 1997). We
therefore reject this claim.

  Thus, we affirm Edwards’ convictions and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED